DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed September 30, 2021, applicant submitted an amendment filed on December 16, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited does not teach the claims as amended.  Applicants’ arguments are persuasive and the art rejection has been withdrawn.  However, the 101 rejection remains rejected for reasons as set forth below.  It is noted that the instant claims determine information based on analyzing data and making a determination.  The reliance on the improvement rationale is not convincing because the relied upon improvements do not relate to a particular technology or technological environment.  The claims does not meaningfully apply the data to some useful process in a particular technological environment or does not employ a particular machine.




Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 3-5, 9-13, 14-15 and 19-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of correcting speech errors, as explained in detail below. 
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “a processor and storage” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language determining at least one language type to which a present query speech belongs according to the present query speech of a user and user description information, wherein the at least one language type include mandarin and at least one dialect (can be done by listening to a user speak and determining the language), determining a speech error-correction model corresponding to each of the at least one language type (can be done by determining an error based on the language), and performing speech analysis on the present query speech by using the determined speech error-correction models, and performing speech error-correction based on a result of the speech analysis (can be done by a user analyzing and correcting the  wherein, performing speech analysis on the present query speech by using the determined speech error-correction models, and performing speech error-correction based on a result of the speech analysis, comprises: performing the speech analysis on the present query speech by using the determined speech error-correction models, and performing the speech error-correction on a query keyword in the present query speech based on the result of the speech analysis, wherein the query keyword comprises a name of a point of interest POI (can be done by the user analyzing data and correcting the data accordingly).  The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic 
The dependent claim listed above describes similar mental processing steps such as analyzing the data to determine a POI or other data of interest, which is non-statutory.

Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657